DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 March 2021 which claims priority to PCT/JP2018/035234 filed 22 September 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 55 is objected to because of the following informalities:  “A aircraft” should be corrected to “An aircraft”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-54, 56, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 52-54 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be satisfied by figures which illustrate angles within a range of +/- 10% of the claimed angles.
Claim 56 and 60 recite the limitation "the propulsion direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a propulsion direction”.
Double Patenting
Applicant is advised that should claim 55 be found allowable, claim 59 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 2006/0032971).
- Regarding Claim 49. Baldwin discloses an aircraft (100, fig. 1-10) including: 
a lift generating part (150), 
a thrust generating part (200) capable of flying and hovering (“flying craft” [abstract]), 
a connecting part (128) that displaceably connects (“pivotal attachment between a lift unit…and between a tailboom” [0021]) the lift generating part (150) and the thrust generating part (200) so that the lift generating part (150) can maintain a positive angle of attack with respect to the flying direction at least at the time of hovering (fig. 10a-c illustrates how the connecting part allows the lift generating part to maintain a positive angle of attack through hovering and the transition to horizontal flight).
- Regarding Claim 50.  Baldwin discloses the aircraft as set forth in Claim 49, wherein the lift generating part (150) is a wing part (fig. 2 illustrates the wing sections that make up the lifting part), the thrust generating part (200) is a rotary wing (fig. 2 illustrates the thrust generating part as a coaxial rotary wing), a central axis of rotation of the rotary wing (200) and a chord line of the wing part (150) form a predetermined angle (fig. 10a-c illustrate the angles of the rotary wing to wing), and the connecting part (128) connects the lift generating part (150) and the thrust generating part (200) so that the predetermined angle can maintain a predetermined range of at least 105 degrees or more and less than 180 degrees at least during take-off and landing and during hovering (fig. 10c illustrates the angle range as claimed during hovering).
- Regarding Claim 51.  Baldwin discloses the aircraft as set forth in Claim 50, wherein the connecting part (128) connects the lift generating part (150) and the thrust generating part (200) so that the predetermined angle can maintain a predetermined range of 105 degrees or more and 150 degrees or less at least during take-off and landing and during hovering (fig. 10c illustrates the angle range as claimed during hovering).
- Regarding Claim 52.  Baldwin discloses the aircraft as set forth in Claim 49, wherein the connecting part (128) connects the lift generating part (150) and the thrust generating part (200) so that the predetermined angle is approximately 180 degrees during flight (fig. 10a illustrates that the angle is approximately 180 degrees during flight).
- Regarding Claim 53.  Baldwin discloses the aircraft as set forth in Claim 50, wherein the connecting part (128) connects the lift generating part (150) and the thrust generating part (200) so that the predetermined angle is approximately 180 degrees during flight (fig. 10a illustrates that the angle is approximately 180 degrees during flight).
- Regarding Claim 54.  Baldwin discloses the aircraft as set forth in Claim 51, wherein the connecting part (128) connects the lift generating part (150) and the thrust generating part (200) so that the predetermined angle is approximately 180 degrees during flight (fig. 10a illustrates that the angle is approximately 180 degrees during flight).
- Regarding Claim 55.  Balding discloses an aircraft (100, fig. 1-10) including: 
a lift generating part (150), 
a thrust generating part (200) capable of flying (fig. 10a) and hovering (fig. 10c), 
a connecting part (128) that displaceably connects (“pivotal attachment between a lift unit…and between a tailboom” [0021]) the lift generating part (150) and the thrust generating part (200) so that the lift generating part (150) can maintain a positive angle of attack with respect to the flying direction at least at the time of ascending (fig. 10a-c illustrate the positive angle of attack maintenance during ascending flight or descending flight).
- Regarding Claim 56.  Baldwin discloses the aircraft as set forth in Claim 55, wherein the lift generating part (150) is a wing part having a main surface (fig. 2 illustrates the wing sections that make up the lifting part, with main surfaces 152/154), and at least at the time of hovering (fig. 10c), a propulsion direction by the thrust generating part (200) is along a direction obliquely intersecting the vertical direction (fig. 10c illustrates the arrangement).
- Regarding Claim 57.  Baldwin discloses the aircraft as set forth in Claim 56, wherein at least at the time of hovering (fig. 10c), the propulsion direction and the main surface (152/154) form an obtuse angle (fig. 10c illustrates the obtuse angle between propulsion direction and wing surface) .
- Regarding Claim 58.  Baldwin discloses the aircraft as set forth in Claim 57, wherein at least at the time of hovering (fig. 10c), the propulsion direction is along the vertical direction (fig. 10c illustrates the propulsion direction along the vertical direction).
- Regarding Claim 59.  Baldwin discloses an aircraft (100, fig. 1-10) including: 
a lift generating part (150), 
a thrust generating part (200) capable of flying (fig. 10a) and hovering (fig. 10c), 
a connecting part (128) that displaceably connects (“pivotal attachment between a lift unit…and between a tailboom” [0021]) the lift generating part (150) and the thrust generating part (200) so that the lift generating part (150) can maintain a positive angle of attack with respect to the flying direction at least at the time of ascending (fig. 10a-c illustrate the positive angle of attack maintenance during ascending flight or descending flight).
- Regarding Claim 60.  Baldwin discloses the aircraft as set forth in Claim 59, wherein the lift generating part (150) is a wing part having a main surface (fig. 2 illustrates the wing made up of parts 152/154), and at least at the time of ascending forward (fig. 10b), a propulsion direction by the thrust generating part (200) is along a direction obliquely intersecting the vertical direction (fig. 10b illustrates the arrangement).
- Regarding Claim 61.  Baldwin discloses the aircraft as set forth in Claim 60, wherein at least at the time of ascending forward (fig. 10b), the propulsion direction and the main surface (152/154) form an obtuse angle (fig. 10b illustrates the obtuse angle).
- Regarding Claim 62.  Baldwin discloses the aircraft as set forth in Claim 61, wherein at least at the time of ascending forward (fig. 10b), the propulsion direction is along the vertical direction (fig. 10b illustrates the propulsion direction along the vertical direction).
- Regarding Claim 63.  Baldwin discloses the aircraft as set forth in Claim 61, wherein at least at the time of ascending forward (fig. 10b), the propulsion direction is directed obliquely forward (fig. 10b illustrates the propulsion direction obliquely forward).
- Regarding Claim 64.  Baldwin discloses the aircraft as set forth in Claim 59, which includes at least a plurality of propellers (fig. 2 illustrates two propellers 210/220), and ascends forward (fig. 10b) by adjusting the output (fig. 10b illustrates the propellers tilted forward, allowing for the output to be adjusted in direction).
- Regarding Claim 65.  Baldwin discloses the aircraft as set forth in Claim 60, which includes at least a plurality of propellers (fig. 2 illustrates two propellers 210/220), and ascends forward (fig. 10b) by adjusting the output (fig. 10b illustrates the propellers tilted forward, allowing for the output to be adjusted in direction).
- Regarding Claim 66.  Baldwin discloses the aircraft as set forth in Claim 61, which includes at least a plurality of propellers (fig. 2 illustrates two propellers 210/220), and ascends forward (fig. 10b) by adjusting the output (fig. 10b illustrates the propellers tilted forward, allowing for the output to be adjusted in direction).
- Regarding Claim 67.  Baldwin discloses the aircraft as set forth in Claim 62, which includes at least a plurality of propellers (fig. 2 illustrates two propellers 210/220), and ascends forward (fig. 10b) by adjusting the output (fig. 10b illustrates the propellers tilted forward, allowing for the output to be adjusted in direction).
- Regarding Claim 68.  Baldwin discloses the aircraft as set forth in Claim 63, which includes at least a plurality of propellers (fig. 2 illustrates two propellers 210/220), and ascends forward (fig. 10b) by adjusting the output (fig. 10b illustrates the propellers tilted forward, allowing for the output to be adjusted in direction).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        28 July 2022